IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIC STEWART,                            : No. 525 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
RAYMOND BANACH, LAWRENCE                 :
FLANSBURG AND WESTFALL                   :
TOWNSHIP,                                :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.